                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                              CR-11-69-GF-BMM

                 Plaintiff,

       vs.
                                                         ORDER
LLOYD T. RIDER,

                 Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on October 2, 2019. (Docs. 78.) Lloyd Rider

(Rider) filed objections on October 15, 2019. (Doc. 83.) The Court reviews de

novo findings and recommendations to which a party objects. 28 U.S.C. §

636(b)(1).

      Judge Johnston conducted a revocation hearing on October 3, 2019. (Doc.

77.) The United States accused Rider of violating his conditions of supervised

release by (1) committing another crime; (2) by consuming alcohol; (3) by using
methamphetamine; (4) by using a controlled substance; and (5) by knowingly

communicating with a person convicted of a felony without first obtaining the

permission of his probation officer. (Doc. 70.) Rider admitted to all of the

allegations except 1, 4 and 5. The government did not attempt to prove alleged

violations 1 and 4. The government satisfied its burden of proof with respect to

alleged violation 5. (Doc. 78 at 3.) The United States did not attempt to prove that

Hall had committed another crime. (Doc. 78 at 3.)

       Rider now opposes Judge Johnston’s Findings and Recommendations,

objecting to the recommended term of supervised release of 18 months and

requesting to allocute before the undersigned. (Doc. 83.)

      The Court conducted a revocation hearing on October 22, 2019. (Doc. 85.)

The Court has also considered the 18 U.S.C. § 3553(a) factors and agrees with

Judge Johnston’s Findings and Recommendations. Rider’s violations of his

conditions represent a serious breach of the Court’s trust. These violation prove

serious and warrant revocation of Rider’s supervised release. Judge Johnston has

recommended that the Court revoke Rider’s supervised release and commit Rider

to the custody of the Bureau of Prisons for nine months. (Doc. 78 at 3.) Judge

Johnston further has recommended that 18 months of supervised release follow his

custody period. (Doc. 78 at 4.) This Court believes that Rider should continue to be
on supervised release to help him stay on track. The sentence recommended by

Judge Johnston is sufficient, but not greater than necessary.

      IT IS ORDERED that Judge Johnston’s Findings and Recommendations

(Doc. 78) are ADOPTED IN FULL.

      IT IS FURTHER ORDERED that Defendant Lloyd T. Rider be sentenced

to custody for nine months, followed by 18 months supervised release.

      DATED this 22nd day of October, 2019.
